Citation Nr: 1806416	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-29 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus, type II.  

2.  Entitlement to an increased rating for peripheral neuropathy of the sciatic nerve of the right lower extremity, rated 40 percent disabling.  

3.  Entitlement to an increased rating for peripheral neuropathy of the sciatic nerve of the left lower extremity, rated 40 percent disabling. 

4.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity (dominant), rated 30 percent disabling. 

5.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, rated 20 percent disabling.  

6.  Entitlement to an increased rating for diabetes mellitus type II, rated 10 percent disabling.  

7.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the femoral nerve of the right lower extremity (secondary to the service-connected diabetes mellitus type II).  

8.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the femoral nerve of the left lower extremity (secondary to the service-connected diabetes mellitus type II).  

9.  Entitlement to an effective date prior to May 30, 2013 for a 40 percent rating for peripheral neuropathy of the sciatic nerve of the right lower extremity.  

10.  Entitlement to an effective date prior to May 30, 2013 for a 40 percent rating for peripheral neuropathy of the sciatic nerve of the left lower extremity. 

11.  Entitlement to an effective date prior to May 30, 2013 for a 30 percent rating for peripheral neuropathy of the right upper extremity.  

12.  Entitlement to an effective date prior to May 30, 2013 for a 20 percent rating for peripheral neuropathy of the left upper extremity.  

13.  Entitlement to an effective date prior to February 13, 2014, for service connection for peripheral neuropathy of the femoral nerve of the right lower extremity.  

14.  Entitlement to an effective date prior to February 13, 2014, for service connection for peripheral neuropathy of the femoral nerve of the left lower extremity. 

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esq.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1974.  His DD 214 reflects that he had an unverified period of earlier active service of 1 year and 11 months.  His military decorations include the Vietnam Service Medal, and the Vietnam Campaign Medal with 60 Device.  He had over 2 years and 11 months of foreign or sea service.  An April 1970 Certificate of Achievement indicates that the Veteran served in Vietnam.  The service department has verified that he served in Vietnam during his active service prior to August 1970.  Specifically, in response to an August 2005 request, the U.S. Army reported that the Veteran served in Vietnam from December 2, 1969 to June 23, 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Historically, an April 17, 2011 rating decision granted entitlement to VA pension benefits.  

A September 2005 rating decision denied service connection for a liver disorder, variously classified; for lead in the Veteran's blood; and a skin disorder of the feet.  A July 7, 2006 rating decision denied service connection for a circulatory disorder; a bowel disorder; an inguinal hernia, a ventral hernia; testicular atrophy; a skin disorder of the feet; a liver disorder; and Hepatitis, claimed as due to herbicide exposure.  

A May 29, 20017 rating denied special monthly pension (SMP) benefits based on need of aid and attendance of another but granted SMP by reason of being housebound.  

An April 25, 2011 rating decision granted service connection for diabetes mellitus, type II (hereafter diabetes) and assigned an initial 10 percent rating, effective June 8, 2008 (one year prior to date of receipt of claim).  Effective October 8, 2009 (date entitlement arose), service connection was granted for diabetic peripheral neuropathy (hereafter simply neuropathy) of the right lower extremity, the left lower extremity, the right upper extremity, and the left upper extremity (affecting the sciatic nerves of each lower extremity and median nerves of each upper extremity), with each being assigned an initial 10 percent rating.  Service connection for hypertension (claimed as due to service-connected diabetes) was denied, and service connection for varicose veins and for eczema, claimed as due to herbicide exposure, was denied.  Service connection for a liver disorder, including cirrhosis, as secondary to a history of "bilharziasis" (schistosomiasis) was denied.  It was also found that new and material evidence had not been submitted to reopen a claim for service connection for a skin disorder of the feet, claimed as due to herbicide exposure.  

A July 17, 2013 rating decision confirmed and continued a 10 percent rating for diabetes but increased each 10 percent rating for neuropathy (of the sciatic nerves) of each lower extremity to 40 percent and increased each 10 percent rating for neuropathy of each upper extremity to 30 percent, all effective May 30, 2013 (date of receipt of claim).  

A May 1, 2014 rating decision confirmed and continued the ratings for sciatic neuropathy of each lower extremity and median neuropathy of each upper extremity.  That rating decision recharacterized the service-connected diabetes to include right lower extremity peripheral vascular disease.  It also found that new and material evidence had not been submitted to reopen the claim for service connection for a liver disorder; and denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) rating.  

A June 15, 2015 rating decision found that there was clear and unmistakable error (CUE) in not separately rating the service-connected right lower extremity peripheral vascular disease, as distinct from the rating for service-connected diabetes, and assigned a separate retroactive 20 percent rating effective April 3, 2014 (date of VA examination).  That rating also granted service connection for neuropathy of the femoral nerve of each lower extremity and assigned initial 20 percent ratings for each, effective April 3, 2014 (date of VA examination).  

A March 21, 2017 rating decision granted an earlier effective date for service connection for neuropathy of the femoral nerve of each lower extremity and for peripheral vascular disease of the right lower extremity, all effective February 13, 2014 (date of receipt of claim).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The issues of increased ratings for diabetes mellitus; for neuropathy of the sciatic nerve of the lower extremities, for neuropathy of the right upper extremity (dominant); neuropathy of the left upper extremity; an initial rating in excess of 20 percent for neuropathy of the femoral nerve of the right lower extremity; an initial rating in excess of 20 percent for neuropathy of the femoral nerve of the left lower extremity; and the claims for effective dates prior to February 13, 2014, for service connection for neuropathy of the femoral nerve of each lower extremity and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.9(b).  



FINDINGS OF FACT

1.  Hypertension was not incurred during active service and did not manifest until years after active service; is unrelated to inservice herbicide exposure; and hypertension is not caused or aggravated by the Veteran's service-connected diabetes mellitus.  

2.  An April 25, 2011 rating decision granted service connection for and assigned initial 10 percent disability ratings for neuropathy of the sciatic nerve of the right lower extremity; neuropathy of the sciatic nerve of the left lower extremity; neuropathy of the right upper extremity; and neuropathy of the left upper extremity, effective October 8, 2009; and although notified of that decision the Veteran did not initiate an appeal and that decision is final.  

3.  Following the final unappealed April 25, 2011 rating decision, the Veteran filed a claim for increased ratings for neuropathy of the sciatic nerve of the right lower extremity; neuropathy of the sciatic nerve of the left lower extremity; neuropathy of the right upper extremity; and neuropathy of the left upper extremity on May 30, 2013.  

4.  Prior to May 30, 2013, there was no formal or informal claim for an increased rating for neuropathy of the sciatic nerve of the right lower extremity; neuropathy of the sciatic nerve of the left lower extremity; neuropathy of the right upper extremity; and neuropathy of the left upper extremity.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309, 3.310 (2017). 

2.  The Veteran did not appeal the April 25, 2011 rating decision which granted service connection for and assigned initial 10 percent disability ratings for neuropathy of the sciatic nerve of the right lower extremity; neuropathy of the sciatic nerve of the left lower extremity; neuropathy of the right upper extremity; and neuropathy of the left upper extremity, effective October 8, 2009, and that decision is final.  

3.  The criteria for an effective date prior to May 30, 2013 for higher disability ratings for neuropathy of the sciatic nerve of the right lower extremity; neuropathy of the sciatic nerve of the left lower extremity; neuropathy of the right upper extremity; and neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 5108, 5110, 7104(b) (West 2002); 38 C.F.R. §§ 3.140(a), 3.155, 3.157, 3.400, 20.302, 20.1103, 20.1104, 20.1105 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in March 2010 as to the claim for service connection for hypertension, and it has been satisfied as to the claims for an earlier effective date for ratings for neuropathy of each extremity.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service records and VA clinical records are on file.  Correspondence from the Social Security Administration (SSA) in April 2014, in response to a March 28, 2014, request stated that the Veteran's medical records were unavailable, having been destroyed.  

The Veteran was provided VA examinations as to his claim for service connection for hypertension.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Additional examinations at this time would have no bearing on the claims for effective dates for ratings prior to May 30, 2013 for neuropathy of the sciatic nerves of each lower extremity and neuropathy of each upper extremity.  

The Veteran declined to testify in support of his claims.  Copies of electronic records have been provided to the Veteran's attorney, in June 2014 and as recently as October 25, 2017.  In VA Form 21-4138, Statement in Support of Claim in March 2013 the Veteran requested a copy of his service treatment records, which were provided to him by RO letter of April 1, 2013.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

Service treatment records (STRs) show that on examination for service induction in July 1968 the Veteran's blood pressure was 136/80.  

The Veteran was hospitalized in June 1969 for chicken pox, at which time his blood pressure was 122/80.  

On general medical examination in June 1970 his blood pressure was 120/70.  In March 1972 his blood pressure was 110/86.  

At the time of the Veteran's examination for separation from service in July 1974 his blood pressure was 130/80.  In an adjunct medical history questionnaire it was reported that he did not have and had not had high or low blood pressure.  

In June 1975 the Veteran applied for VA education benefits.  

A June 1998 VA outpatient treatment (VAOPT) record shows that the Veteran's blood pressure was 136/74 and 125/60.  In February 1998 it was 120/70.  In September 1998 it was 112/88.  It was noted that he had a history of hepatitis.  Other readings that month were 160/80, 110/50, 125/6[illegible], 139/74.  

A VA abdominal echogram in March 1999 revealed no renal calculi or hydronephrosis.  A January 1999 VAOPT record shows that his blood pressure was 137/74.  In May 1999 it was 110/70 and 120/80.  In June 1999 it was 100/70.  In November 1999 it was 147/73, and other records that month reflect that it was 133/76.  In December 1999 it was 138/70.

In December 1999 the Veteran filed VA Form 21-526, claiming service connection for, in part, injuries of the ankles and right knee, as well as liver disease and a hernia.  

On VA general medical examination in February 2000 the Veteran's blood pressure was 150/80.  He had a hypertrophic liver, hepatocellular dysfunction, and liver cirrhosis.  Relevant diagnosis was liver cirrhosis with hepatocellular dysfunction. 

On formal gastrointestinal VA examination in February 2000 it was noted that the Veteran had recently been diagnosed with cirrhosis of the liver.  He had no known history of systemic illnesses.  It was noted that a March 1999 abdominal sonogram had revealed a cirrhotic liver.  The diagnoses were liver cirrhosis, and status post Hepatitis A.  

On VA examination in February 2000 for aid and attendance, the Veteran's blood pressure was 140/70.  

A February 2000 VA liver and spleen scan revealed severe diffuse parenchymal liver disease, such as seen with hepatic cirrhosis with congestive splenomegaly.  

An April 2000 VAOPT record shows his blood pressure was 110/57.  In May 2000 it was 122/64.  In July 2000 his blood pressure was 138/71.  In September 2000 his blood pressure was 113/58.  In October 2000 it was 140/80.  

On VA examination in November 2000 it was noted that the Veteran had had bilharziasis and also Hepatitis A.  He had a diagnosis of liver cirrhosis and admitted a past history of alcohol intake of approximately 16 years at a rate of "one box of 24 beers every week."  His current blood pressure was 130/70.  

An April 23, 2003 abdominal CT scan revealed severe cirrhosis of the liver. 

In a September 2003 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he had been told that he would soon receive a liver transplant.  

Records of R. G., M.D., reveal that in January 2001 the Veteran's blood pressure was 120/80.  In July 2002 it was 110/70.  

The Veteran underwent VA hospitalization in March 2001 because he had known hepatocellular disease secondary to chronic alcohol intake.  The discharge diagnoses were hepatic encephalopathy, chronic heptatocellular disease, and alcoholic liver disease.  

A March 2003 VA abdominal echogram revealed hepatocellular disease, including portal hypertension and right portal vein thrombosis, and a 0.9 cms. cyst of the left lobe of the liver.  An April 2003 VAOPT record shows an abdominal CT scan revealed, in part, a minute, less than 1.0 cms. hypodense lesion of the left kidney.  

A November 2003 VAOPT record shows that in conjunction with an abdominal echogram it was noted that the Veteran had hepatic lesions with a history of portal vein thrombosis.  

On VA examination in November 2003 for aid and attendance it was noted that the Veteran had had liver cirrhosis since 1998.  He was retired, receiving Social Security Administration benefits.  His blood pressure was 140/70.  The diagnoses included liver cirrhosis with coronary artery disease.  

On VA gastrointestinal examination in December 2003 it was noted that the Veteran was on a waiting list for a liver transplant.  

In VA Form 21-4138, Statement in Support of Claim, received on August 3, 2005, the Veteran filed a claim for service connection for multiple disabilities, but did not claim service connection for diabetes or for hypertension.  

A July 2005 VA clinical record shows that an abdominal MRI revealed, in part, that the kidneys were not obstructed but there were "subcentimeter renal cortical cysts" and no pancreatic abnormality.  

A February 2007 VAOPT record shows that the Veteran's blood pressure was 125/67.  

On VA examination in May 2007 for aid and attendance the Veteran's blood pressure was 139/73.  The diagnoses included end stage chronic liver disease and cirrhosis.  

A May 18, 2008 VAOPT from a VA eye clinic reflects that the Veteran's medical problems included diabetes mellitus.  He had mild diabetic retinopathy.  

In May 2009 the Veteran set forth claims for service connection for multiple conditions, but not for diabetes or hypertension.  

A 2009 VA problem list shows that a June 5, 2009 entry indicated that the Veteran had had diabetes mellitus since 2000.  

In June 2009 the Veteran's claim for service connection for diabetes was received, claimed as due to inservice herbicide exposure.  

In VA Form 21-4138, Statements in Support of Claim, in July and September 2009 the Veteran report having been exposed to herbicides while with the 588th Signal Company at a camp located north of Quang Tri, next to the DMZ.  

On VA diabetes examination on October 8, 2009 it was reported that the Veteran had had the onset of diabetes in 2000 but it was also indicated that he had only known that he had diabetes since June 2009.  It was reported that his VA records indicated that he had had diabetes since 2000 but his primary physician had not told him at that time.  His current treatment was by diet alone.  It was also reported that he had hypertension and while the Veteran could not recall the exact date of onset he indicated that it had begun over 10 years earlier.  His current blood pressure readings were 120/80, 120/78, and 125/75.  The diagnoses included type II, diabetes mellitus, and chronic liver disease and cirrhosis.  There was no diagnosis of kidney disease.  It was reported that he had peripheral edema which was not etiologically related to diabetes but was etiologically related to chronic liver disease.  It was also reported that the Veteran's essential hypertension was not a complication of diabetes because the hypertension predated the onset of diabetes "by years" and it was not worsened or increased by the Veteran's diabetes.  

The Veteran's claim for service connection for hypertension was received in February 2010.  

An April 25, 2011 rating decision granted service connection for diabetes mellitus, type II (hereafter diabetes) and assigned an initial 10 percent rating, effective June 8, 2008 (one year prior to date of receipt of claim).  Effective October 8, 2009 (date entitlement arose), service connection was granted for neuropathy of the right lower extremity, the left lower extremity, the right upper extremity, and the left upper extremity (affecting the sciatic nerves of each lower extremity and median nerves of each upper extremity), with each being assigned an initial 10 percent rating.  Service connection for hypertension (claimed as due to service-connected diabetes) was denied, and service connection for varicose veins and for eczema, claimed as due to herbicide exposure, was denied.  Service connection for a liver disorder, including cirrhosis, as secondary to a history of "bilharziasis" (schistosomiasis) was denied.  It was also found that new and material evidence had not been submitted to reopen a claim for service connection for a skin disorder of the feet, claimed as due to herbicide exposure.  

The Veteran was notified of the April 25, 2011, rating decision by an RO letter of April 28, 2011.  

In VA Form 21-4138, Statement in Support of Claim, received on May 18, 2011, and entitled "Notice of Disagreement" in which the Veteran specifically, and only, addressed the April 2011 rating decision denying service connection for hypertension.  

In VA Form 21-4138, Statement in Support of Claim, dated April 4, 2012, and received on April 5, 2012, the Veteran stated that he was "hereby appealing your rating decision dated 4/25/11 for hypertension condition."  He indicated that diabetes was diagnosed in June 2009 and hypertension was diagnosed thereafter in July 2009.  

On VA examination of May 16, 2013, the Veteran's electronic medical records were reviewed.  It was reported that the Veteran had served in Vietnam and that hypertension had been diagnosed in July 2009.  He was claiming service connection for hypertension as secondary to service-connected diabetes.  It was noted that he had had abnormal glucose levels which suggested the presence of diabetes as early as 1999.  His treatment for hypertension now included taking medications.  After an interview of the Veteran, a review of the claims file and electronic medical records, and medical literature, the opining physician stated that it is was less likely as not that hypertension was caused by, or a result of, the Veteran's diabetes.  The rationale was that there was no significant "micro-albuminuria" to suggest neuropathy by the time of the diagnosis of hypertension.  

The Veteran's VA Form 21-526EZ, Application for Disability Compensation, was received on May 30, 2013, in which he set forth claims for increased ratings for his service-connected diabetes, diabetic neuropathy of the upper extremities, and diabetic neuropathy of the lower extremities.  

In VA Form 21-4138, Statement in Support of Claim, received on February 13, 2014, the Veteran reported that he was unable to work due to diabetes and its complications as well as due to cirrhosis of his liver.  

Principles of Service Connection

To establish service connection, the record must contain: (1) evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury. In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service in not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Under VA regulations, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  

However, note 2 to 38 C.F.R. § 3.309(e) provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  
Hypertension

In this case, there is no evidence of hypertension until many years after service and a review of the private clinical records does not confirm that any private physician has ever opined that the Veteran's hypertension was either caused or aggravated by his service-connected diabetes, or to any inservice exposure to herbicides.  Thus, the second and third examples in Jandreau, Id., of when lay evidence is competent, are not applicable in this case.  Moreover, hypertension is not a recognized form of ischemic heart disease for which there is a presumption of service connection based upon the Veteran's inservice herbicide exposure when he was stationed in Vietnam.  

To the contrary, the only medical opinions of record weigh against the claim.  The Board finds that the most recent medical opinion, obtained in May 2013, to be particularly persuasive inasmuch as medical literature was reviewed and cited for the conclusion that diabetes would cause hypertension if there was accompanying renal involvement and, that in this case there was no renal involvement, i. e., no evidence of significant micro-albuminuria to suggest nephropathy when hypertension was first diagnosed.  While that examination report did not specifically address the matter of aggravation, the earlier report did and the opinion at that time was that the Veteran's diabetes had not aggravated his hypertension.  

These opinions stand unrebutted by any medical evidence.  The only evidence weighing against these medical opinions, and in favor of the claim, is the Veteran's assertion that because diabetes preceded his hypertension such that the diabetes must necessarily have caused or aggravated the hypertension.  However, as stated, these theories have been addressed by competent VA medical sources and, unfortunately, the resulting opinions refute such hypotheses.  

So, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension and there is no doubt to be favorably resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Effective date prior to May 30, 2013 for a 40 percent rating for peripheral neuropathy of the sciatic nerve of each lower extremity; a 30 percent rating for peripheral neuropathy of the right upper extremity, and a 20 percent rating for peripheral neuropathy of the left upper extremity

An unappealed rating decision of April 25, 2011 granted, effective October 8, 2009, (date entitlement arose), service connection for neuropathy of the right lower extremity, the left lower extremity, the right upper extremity, and the left upper extremity (affecting the sciatic nerves of each lower extremity and median nerves of each upper extremity), with each being assigned an initial 10 percent rating.  That rating decision also denied service connection for hypertension.  The Veteran was notified of that decision by RO letter April 28, 2011.  

In May 2011 a Notice of Disagreement (NOD) was received as to the denial of service connection for hypertension but that correspondence did not address the effective dates for the grants of service connection or the ratings assigned for peripheral neuropathy of each upper and each lower extremity.  It also did not address the disability rating levels of each of those disorders.  Accordingly, the April 2011 rating decision is final, as to the ratings which were assigned.  

The effective date of an award for an increased rating shall be the date of receipt of the formal or informal claim, or the earliest date as of which it is factually ascertainable that an increase in disability had occurred, whichever is later.   38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1).  Stated conversely, the effective date of an increased rating is the date of ascertainable increase or date of receipt of formal or informal claim, whichever is later under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1).  If, however, the ascertainable increase precedes receipt of the formal or informal claim, then the effective date is the date of ascertainable increase, if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See also 38 C.F.R. § 3.157(a) and Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim and not when a claim is filed and the increase in disability is subsequently ascertainable (as in Harper when the claim was filed first and increase was ascertained during subsequent VA hospitalization or by a VA examination after the claim is filed).  

Thus, the proper analysis is determining the earliest date that an increased rating was 'ascertainable' within the meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a date within one year before receipt of the claim for such increase, the effective date should be the date of ascertainable increase; otherwise, the proper effective date is the date of receipt of the formal or informal claim.   Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

A rating decision is final unless an appeal is initiated within one year from the date of notification thereof.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2017).  

In this case, following the July 2013 rating which granted increases from a 10 percent rating for peripheral neuropathy of each extremity to 40 percent for each lower extremity, and 30 percent for the right upper extremity, and 20 percent for the left upper extremity, the Veteran seeks to have this disability rating made effective retroactively.  However, this would require that the finality of the April 2011 rating, granting only 10 percent for each of these disabilities, be vitiated retroactively.  

If the Veteran had disagreed with the initial ratings assigned by the April 2011 rating decision he could have, and should have, appealed the April 2011 rating decision by filing an NOD within one year of the April 28, 2011, notification of that decision.  However, he did not do so.  Rather, his subsequent NOD acknowledged receipt of the April 28, 2011 notification but addressed only entitlement to service connection for hypertension.  Thus, as to the ratings assigned that rating decision is final in the absence of clear and unmistakable error (CUE, as explained above).  Even if there were an allegation of CUE in the April 2011 rating decision, this is a separate matter requiring the application of different law and regulations than those applicable to appeals of a rating decision with respect to the assignment of a particular disability rating.  

Moreover, after a review of the record, there is nothing which could even liberally be construed as a claim for increased ratings for these service-connected disorders prior to the receipt on May 30, 2013 of a formal claim for increased ratings.  Specifically, there was no report of examination or of VA hospitalization which could be construed to have been a claim for an increased rating.  See generally 38 C.F.R. § 3.157.  In sum, following the April 2011 rating decision, the earliest claim for an increased rating for the service-connected neuropathies of each extremity was received on May 30, 2013, which is the proper effective date for the subsequent grants for increased ratings for those disabilities.  

Accordingly, the Board finds that the April 2011 rating decision is final and, as such, an effective date prior to the receipt of the claim for an increased rating, on May 30, 2013, is not warranted.  


ORDER

Service connection for hypertension is denied.  

An effective date prior to May 30, 2013 for a 40 percent rating for neuropathy of the sciatic nerve of the right lower extremity; for a 40 percent rating for neuropathy of the sciatic nerve of the left lower extremity; for a 30 percent rating for neuropathy of the right upper extremity; and for a 20 percent rating for neuropathy of the left upper extremity is denied.  


REMAND

The Veteran was last provided VA examinations for rating his service-connected diabetes and peripheral neuropathy of each extremity in April 2014.  

In VA Form 9 of August 21, 2015 the Veteran's attorney asserted that the 2014 VA examinations found that the Veteran had not only neuropathy of each median nerve, but also neuropathy of the radial and ulnar nerve of each upper extremity.  It was asserted that this was not considered in the ratings assigned for peripheral neuropathy of the upper extremities.  

In VA Form 9 of August 17, 2015 it was asserted that since the 2014 VA rating examinations the Veteran's symptoms in all four extremities had worsened, and new VA rating examinations were requested.  

In light of the passage of more than three years since the last VA rating examinations and the assertion that the Veteran's service-connected disabilities have worsened, the Board concurs that up-to-date VA rating examinations are needed to properly adjudicate the claims for increased ratings.  

Lastly, the Board again observes that, in part, a June 15, 2015 rating decision granted service connection for neuropathy of the femoral nerve of each lower extremity and assigned initial 20 percent ratings for each, effective April 3, 2014 (date of VA examination).  Then, a March 2017 rating decision, of which the Veteran was notified by RO letter of April 3, 2017, granted an earlier effective date for service connection for these disorders as of February 13, 2014.  A March 2017 SOC addressed only the ratings of 20 percent for each disorder (and not the effective date).  

Then, in VA Form 9 of May 15, 2017, the Veteran's attorney indicated that there was disagreement expressed in an NOD as to not just the ratings assigned by also the effective dates assigned of February 13, 2014.  This VA Form 9, by itself, is a timely NOD to the March 21, 2017 rating decision assigning February 13, 2014 as the effective date for service connection for femoral neuropathy of each lower extremity.  However, this has not been recognized by the RO and, thus, these claims for effective dates prior to February 13, 2014, for service connection for peripheral neuropathy of the femoral nerve of each lower extremity must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In light of the foregoing, these matters may impact upon the Veteran's entitlement to a TDIU rating and, so, adjudication of this matter must be deferred pending the foregoing additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination for the purpose of determining the severity of his diabetes mellitus.  

The examiner is requested to address the following factors: (a) a restricted diet; (b) oral hypoglycemic agents; (c) use of insulin; (d) regulation of activities; (e) episodes of ketoacidosis or hypoglycemic reactions; (f) frequency of any hospitalizations; (g) frequency of any visits to a diabetic care provider; and (h) any progressive loss of weight or strength.  

The examiner should have access to the Veteran's VA electronic records.  

2.  Afford the Veteran an examination for the purpose of determining the severity of his service-connected diabetic peripheral neuropathy of each upper and each lower extremity.  

The examiner is requested to address whether the Veteran now has diabetic peripheral neuropathy which affects not only the median nerves of each upper extremities but whether he also had diabetic peripheral neuropathy which affects also the radial nerve of each upper extremity or the ulnar nerve of each upper extremity, or both.  

As to each peripheral nerve of the both upper and both lower extremities affected by diabetic neuropathy, the examiner is requested to address the extent and severity, if any, as to impairment of sensation, reflexes, and strength, as well as whether there are any trophic or organic changes.  

The examiner should have access to the Veteran's VA electronic records.  

The examiner is specifically requested to opine as to the extent and severity of any impairment of the peripheral nerves of the upper extremities and identify which peripheral nerves are so affected, i.e., the median, or radial, or ulnar nerves and the extent and severity of any such impairment.  

3.  Thereafter, the AOJ should readjudicate the claims for increased ratings for diabetes and for diabetic peripheral neuropathy of each upper and each lower extremity.  

In the adjudication as to the proper rating for assignment for diabetic peripheral neuropathy of each upper extremity the AOJ should specifically address the contention on appeal that the median, radial, and ulnar nerves govern different functions and, as such, warrant separate compensable ratings.  

The claim for a TDIU rating should also be adjudicated.  

4.  Also, the AOJ should issue an SOC addressing entitlement to an effective date prior to February 13, 2014, for service connection for peripheral neuropathy of the femoral nerve of the right lower extremity and an effective date prior to February 13, 2014, for service connection for peripheral neuropathy of the femoral nerve of the left lower extremity.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


